THE COURT.
The motion of respondents to dismiss the appeal having been presented, there being no opposition thereto, and it appearing that the judgment was entered in the superior court on July 12, 1943 and the order denying the motion for a new trial was entered in the superior court on August 12, 1943; and it further appearing that the notice of appeal was filed on October 4, 1943, beyond the period prescribed for the filing of notice of appeal;
It is ordered that the appeal be and it is hereby dismissed.